 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       DECATUR LICENSING LLC,
                                                       C21-712 TSZ
 8                          Plaintiff,
                                                       ORDER REGARDING
 9         v.                                          INITIAL DISCLOSURES,
                                                       JOINT STATUS REPORT,
10     HTC AMERICA INC.,                               AND EARLY SETTLEMENT
                                                       IN A PATENT CASE
11                          Defendant.

12
                             I. INITIAL SCHEDULING DATES
13
           The Court SETS the following dates for initial disclosure and submission of the
14
     Joint Status Report and Discovery Plan:
15
           Deadline for FRCP 26(f) Conference:                        July 19, 2021
16         Initial Disclosures Pursuant to FRCP 26 (a)(1):            August 2, 2021
17         Combined Joint Status Report and
           Discovery Plan as Required by FRCP 26(f),
18         Local Civil Rule 26(f), and Local Patent Rule 110:         August 2, 2021

19 The deadlines above may be extended only by the Court. Any request for an extension

20 should be made telephonically by calling chambers at 206-370-8830. If defendant has

21 appeared, the parties are directed to meet and confer before contacting the Court to

22 request an extension.

23
     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND EARLY
     SETTLEMENT IN A PATENT CASE - 1
 1                  II. JOINT STATUS REPORT & DISCOVERY PLAN

 2         All counsel and any pro se parties are directed to confer and provide the Court

 3 with a combined Joint Status Report and Discovery Plan (the “Report”) by August 2,

 4 2021. This conference shall be by direct and personal communication, whether that be a

 5 face-to-face meeting or a telephonic conference. The Report will be used in setting a

 6 schedule for the prompt completion of the case. It must contain the following

 7 information by corresponding paragraph numbers:

 8         1.     A statement of the nature and complexity of the case.

 9         2.     A proposed deadline for the joining of additional parties.

10         3.     The parties have the right to consent to assignment of this case to a full-

11 time United States Magistrate Judge, pursuant to 28 U.S.C. § 636(c) and Local Rule

12 MJR 13, to conduct all proceedings. The Western District of Washington assigns a wide

13 range of cases to Magistrate Judges. The Magistrate Judges of this District thus have

14 significant experience in all types of civil matters in our court. Additional information

15 about our District’s Magistrate Judges can be found at www.wawd.uscourts.gov. The

16 parties should indicate whether they agree that a Magistrate Judge may conduct all

17 proceedings including trial and the entry of judgment. When responding to this question,

18 the parties should respond “yes” or “no.” Individual party responses should not be

19 provided. A “yes” response should be indicated only if all parties consent. Otherwise, a

20 “no” response should be provided.

21

22

23
     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND EARLY
     SETTLEMENT IN A PATENT CASE - 2
 1          4.     A discovery plan that states, by corresponding paragraph letters (A, B, etc.),

 2 the parties’ views and proposals on all items in Fed. R. Civ. P. 26(f)(3), which includes

 3 the following topics:

 4                 (A)     initial disclosures;

 5                 (B)     subjects, timing, and potential phasing of discovery;

 6                 (C)     electronically stored information;

                   (D)     privilege issues;
 7
                   (E)     proposed limitations on discovery; and
 8
                   (F)     the need for any discovery related orders.
 9
            5.     The parties’ views, proposals, and agreements, by corresponding paragraph
10
     letters (A, B, etc.), on all items set forth in Local Civil Rule 26(f)(1), which includes the
11
     following topics:
12
                   (A)     prompt case resolution;
13
                   (B)     alternative dispute resolution;
14
                   (C)     related cases;
15                 (D)     discovery management;

16                 (E)     anticipated discovery sought;

17                 (F)     phasing of motions;

18                 (G)     preservation of discoverable information;

                   (H)     privilege issues;
19
                   (I)     Model Protocol for Discovery of ESI; and
20
                   (J)     alternatives to Model Protocol.
21

22

23
     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND EARLY
     SETTLEMENT IN A PATENT CASE - 3
 1         6.     The parties’ views, proposals, and agreements, by corresponding paragraph

 2 letters (A, B, etc.), on all additional items set forth in Local Patent Rule 110, which

 3 includes the following topics:

 4                (A)    Any proposed modification of the deadlines provided for in the

 5                       Local Patent Rules, and the effect of any such modification on the

 6                       date and time of the Claim Construction Hearing, if any;

 7                (B)    Whether confidentiality concerns affect the disclosures contemplated

 8                       in the Local Patent Rules and, if so, the parties’ position on how they

 9                       should be addressed;

10                (C)    Whether and/or when a tutorial might be scheduled to assist the

11                       Court to understand the underlying technology;

12                (D)    Whether discovery should be allowed before the disclosures required

13                       by Local Patent Rule 120;

14                (E)    Whether any party plans to bring a motion for preliminary injunction

15                       or a dispositive motion before the Claim Construction Hearing and,

16                       if so, the nature of such motion;

17                (F)    The need for and any specific limits on discovery relating to claim

18                       construction, including depositions of witnesses, including expert

19                       witnesses;

20                (G)    Whether the Court should appoint an expert to hear and make

21                       recommendations on claim construction issues;

22

23
     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND EARLY
     SETTLEMENT IN A PATENT CASE - 4
 1                 (H)    The nature of the Claim Construction Hearing (e.g., an evidentiary

 2                        hearing);

 3         7.      The date by which discovery can be completed.

 4         8.      Whether the case should be bifurcated by trying the liability issues before

 5 the damages issues, or bifurcated in any other way.

 6         9.      Whether the pretrial statements and pretrial order called for by Local Civil

 7 Rules 16(e), (h), (i), and (k), and 16.1 should be dispensed with in whole or in part for the

 8 sake of economy.

 9         10.     Any other suggestions for shortening or simplifying the case.

10         11.     The date the case will be ready for trial. The Court expects that most civil

11 cases will be ready for trial within a year after filing the Joint Status Report and

12 Discovery Plan.

13         12.     Whether the trial will be jury or non-jury.

14         13.     The number of trial days required.

15         14.     The names, addresses, and telephone numbers of all trial counsel.

16         15.     The dates on which the trial counsel may have complications to be

17 considered in setting a trial date.

18         16.     If, on the due date of the Report, all defendants or respondents have not

19 been served, counsel for the plaintiff shall advise the Court when service will be effected

20 and why it was not made earlier, and shall provide a proposed schedule for the required

21 FRCP 26(f) conference and FRCP 26(a) initial disclosures.

22

23
     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND EARLY
     SETTLEMENT IN A PATENT CASE - 5
 1          17.    Whether any party wishes a scheduling conference before the Court enters a

 2 scheduling order in the case.

 3          18.    List the date(s) that each and every nongovernmental corporate party filed

 4 its disclosure statement pursuant to Fed. R. Civ. P. 7.1 and Local Civil Rule 7.1.

 5          If the parties are unable to agree to any part of the Report, they may answer in

 6 separate paragraphs. No separate reports are to be filed. If the parties wish to have a

 7 status conference with the Court at any time during the pendency of this action, they

 8 should notify the Court by telephone at 206-370-8830.

 9                            III. PLAINTIFF’S RESPONSIBILITY

10          This Order is issued at the outset of the case, and a copy is sent by the Clerk to

11 counsel for plaintiff (or plaintiff, if pro se) and any defendants who have appeared.

12 Plaintiff’s counsel (or plaintiff, if pro se) is directed to serve copies of this Order on all

13 parties who appear after this Order is filed. Such service shall be accomplished within

14 seven (7) days after each appearance. Plaintiff’s counsel (or plaintiff, if pro se) will be

15 responsible for starting the communications needed to comply with this Order.

16                            IV. PROCEDURAL INFORMATION

17          The Local Rules, Electronic Filing Procedures for Civil and Criminal Cases, court

18 forms, instruction sheets, and General Orders can be found on the Court’s website at

19 www.wawd.uscourts.gov.

20                      V. EARLY SETTLEMENT CONSIDERATION
                                 AND NOTIFICATION
21
            If the parties reach a settlement in principle, counsel shall immediately notify the
22
     Court at 206-370-8830.
23
     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND EARLY
     SETTLEMENT IN A PATENT CASE - 6
 1        The parties are responsible for complying with the terms of this Order. The Court

 2 may impose sanctions on any party who fails to comply fully with this Order.

 3        Dated this 2nd day of June, 2021.

 4

 5                                                A
                                                  Thomas S. Zilly
 6                                                United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND EARLY
     SETTLEMENT IN A PATENT CASE - 7
